Citation Nr: 0918795	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
headaches with blurred vision prior to July 16, 2008.

3.  Entitlement to an evaluation in excess of 50 percent for 
headaches with blurred vision from July 16, 2008. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder with depression.

5.  Entitlement to an evaluation in excess of 10 percent for 
a bunionectomy.  

6.  Entitlement to restoration of a 30 percent evaluation for 
the residuals of a cervical spine injury.  

7.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a cervical spine injury.  

8.  Entitlement to restoration of a 30 percent evaluation for 
eczematous dermatitis with acne and rosacea of the face.  

9.  Entitlement to a total rating based on individual 
unemployability prior to July 16, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to July 
1987, October 1987 to March 1988, and from September 1990 to 
September 1991.  She was a Member of the Reserve before and 
after she was called to these periods of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, and Philadelphia, Pennsylvania, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  The appeal 
was forwarded to the Board from the Philadelphia RO.

The evaluation for the Veteran's headaches with blurred 
vision was increased to the current 50 percent evaluation 
during the course of the appeal, effective from July 16, 
2008.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased evaluation for the 
Veteran's headaches continues to be before the Board and is 
characterized as written on the first page of this decision. 

The Veteran's appeal of the evaluation of her cervical spine 
disability includes both a claim for restoration of a 30 
percent evaluation and an increased evaluation.  The 
evaluation that is currently in effect as a result of the 
reduction is 10 percent, as reflected in the statement of the 
case.  However, the Board will find in favor of the Veteran 
in the matter of the restoration.  The claim for an increased 
evaluation will remain on appeal after the restoration, but 
the issue has been characterized to reflect the restoration 
of the 30 percent rating.  

The issue of entitlement to a total rating based on 
individual unemployabilty due to service connected 
disabilities (TDIU) was included among the issues on appeal 
to the Board.  However, entitlement to TDIU was established 
in an October 2008 rating decision effective July 16, 2008.  
This is considered a full grant of the benefit sought on 
appeal as of that date.  The matter of entitlement to an 
earlier date will be the subject of the REMAND at the end of 
this decision and will be remanded to the RO through the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for a lumbar spine 
disability was denied in a June 1993 rating decision; 
although the Veteran submitted a notice of disagreement with 
this decision, she did not submit a substantive appeal.  It 
was held that no low back disorder was demonstrated during 
service and that the appellant had given a history of pre-
service back problems that were not shown to have been 
aggravated by service.

2  The most recent final denial of the Veteran's attempt to 
reopen her claim for service connection for a lumbar spine 
disability was in a May 2002 rating decision, and evidence 
received since this rating decision does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  The evidence from June 23, 2004 shows that the Veteran's 
headaches with blurred vision are productive of symptoms that 
more nearly resemble headaches which are very frequently 
completely prostrating with prolonged attacks productive of 
severe economic inadaptability.  

4.  There is no objective evidence that the Veteran's 
migraine headaches with blurred vision present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

5.  The Veteran's mood disorder with depression is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although the Veteran 
is generally functioning satisfactorily.  

6.  The Veteran is in receipt of the highest schedular 
evaluation for her residuals of a bunionectomy, and there is 
no objective evidence that this disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

7.  The evidence does not support a finding that the 
Veteran's cervical spine disability improved from severe 
limitation of motion to slight limitation of motion prior to 
the July 30, 2003 reduction in the evaluation of this 
disability.  

8.  The Veteran does not have ankylosis of the cervical 
spine.  

9.  The 30 percent evaluation for the Veteran's eczematous 
dermatitis with acne and rosacea of the face had been in 
effect for more than five years at the time of the May 2002 
proposed reduction to 10 percent.  

10. The reduction of the evaluation for the Veteran's 
eczematous dermatitis with acne and rosacea of the face from 
30 percent to 10 percent was based on a single examination of 
a disease subject to temporary or episodic improvement; 
evidence dated prior to the reduction shows that the 
dermatitis returned, and does not clearly warrant the 
conclusion that sustained improvement was demonstrated. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied entitlement to 
service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the May 2002 rating decision 
which is the most recent final denial of the Veteran's 
attempt to reopen her claim is not new and material, and the 
claim for service connection for a lumbar spine disability 
may not be reopened.  38 C.F.R. § 3.156(a) (2008).  

3.  The criteria for a 50 percent evaluation, but no more, 
from June 23, 2004 for headaches with blurred vision have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.21, 4.124a, Code 8100 (2008). 

4.  The criteria for an evaluation in excess of 50 percent 
for headaches with blurred vision have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.21, 4.124a, Code 8100 (2008).

5.  The criteria for an evaluation in excess of 30 percent 
for a mood disorder with depression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.130 Code 9435 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.71a, Code 5280 (2008).  

7.  The criteria for a restoration of a 30 percent evaluation 
for the Veteran's cervical spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Code 5290 (2002).

8.  The criteria for an evaluation in excess of 30 percent 
for the Veteran's cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Code 5287 (2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.59, 4.71a, Code 5242 (2008). 

9.  The criteria for a restoration of a 30 percent evaluation 
for the Veteran's eczematous dermatitis with acne and rosacea 
of the face have been met.  38 C.F.R. § 3.344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with notice prior to 
the initial adjudication for the request to reopen a claim 
for service connection for a lumbar spine disability and the 
evaluations of the bunionectomy and headaches in a November 
2004 letter.  This letter contained the notice required by 
Pelegrini.  Adequate notice for the evaluations of the 
cervical spine and dermatitis was not received until a 
November 2008 letter. 

The November 2004 letter further provided the Veteran with 
the required information pertaining to reopening previously 
denied claims based on the submission of new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1, (2006).  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue in this case.  The cover 
letter to the November 2007 statement of the case contains 
the necessary information as to how VA determines a 
disability rating and an effective date.  

In regards to the Veteran's claims for increased evaluations, 
the Court has held that section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Veteran was provided with the information required by 
Vazquez for all of her claims for increased evaluations in a 
letter dated November 2008.  Although this information was 
not provided to her until after the decision on appeal was 
issued, this timing defect is remedied by the fact that the 
Veteran has been provided ample opportunity to respond to 
this notice.  The Board finds that the duty to notify the 
Veteran has been met for all of her claims.  Additionally the 
matter has been readjudicated since that notice.

As for the claim for a higher initial rating for the mood 
disorder, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.   
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded recent VA examinations of her service connected 
disabilities.  The Veteran was also provided with a VA 
examination of her claimed lumbar back disability in 
conjunction with her previous attempt to reopen her claim, 
and the Board is not required by the VCAA to afford her an 
additional examination.  Medical records have been obtained 
from all private treatment sources that have been identified.  
Attempts to obtain records from the Social Security 
Administration (SSA) have been unsuccessful, but SSA has 
certified that these records are not available.  The Veteran 
declined her right to a hearing.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of the VCAA have been met. 

New and Material Evidence for Service Connection

The Veteran contends that she sustained an injury to her 
lumbar spine in the same motor vehicle accident that resulted 
in the development of her service connected cervical spine 
disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for 
chronic lumbosacral sprain was originally denied in a June 
1993 rating decision.  It was held that no chronic low back 
pathology was shown during service.  She had provided a 
history of pre-service low back pathology that was held not 
to be shown to have been aggravated by service.  She was 
notified of this decision and provided with her appellate 
rights in a June 1993 letter.  The Veteran submitted a notice 
of disagreement in July 1994, and a statement of the case was 
issued in January 1995.  However, she failed to submit a 
substantive appeal for this issue, and the June 1993 rating 
decision is final.  38 U.S.C.A. § 7105.  It is noted in this 
regard that the evidence at that time contained a 1991 VA 
examination which was negative in pertinent part for low back 
findings.

The claim was last finally denied in May 2002 when evidence 
to reopen the claim was not found.  She was notified, but did 
not submit a timely appeal, as such that decision is the last 
final denial on any basis.

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The Court has also stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence considered by the June 1993 rating decision 
consisted of the Veteran's service treatment records, the 
aforementioned 1991 VA examination report, and the report of 
a January 1993 VA examination.  The June 1993 rating decision 
denied entitlement to service connection for lumbosacral 
strain on the basis that this disability existed prior to the 
1988 accident, and the evidence did not demonstrate permanent 
aggravation of this disability.  Instead, it appeared that 
her orthopedic disability, including the lumbosacral spine 
disability, had worsened under normal progression without any 
evidence of intercurrent injury or injuries.  It was also 
noted that no low back pathology had been shown during 
service.

The Veteran's most recent attempt to reopen her claim was 
denied in a May 2002 rating decision.  She submitted a notice 
of disagreement with this decision in June 2002 and a 
statement of the case was issued in May 2003.  However, she 
failed to submit a timely substantive appeal, and the May 
2002 rating decision is final.  38 U.S.C.A. § 7105. 

Evidence received since May 2002 includes VA treatment 
records dated from April 2002 through 2003, an August 2005 VA 
examination of the spine, additional VA treatment records 
from 2006, and private medical records from various sources 
dated from 2001 to 2008.  

The Board finds that none of the evidence received since May 
2002 is both new and material.  Although the additional 
evidence includes medical records that were not previously 
considered by VA decision makers, none of these records 
relate the Veteran's lumbar spine disability to active 
service.  In fact, December 2003 private medical records 
state that the initial injury was in 1996, and that this 
injury necessitated surgery for a herniated disc in 1998.  
This was more than five years after her discharge from 
service.  November 2003 VA treatment records and the August 
2005 VA examination contain a similar history.  As none of 
the additional evidence purports to establish that the 
Veteran's lumbosacral spine disability was either aggravated 
in or incurred due to service, it does not provide any of the 
unestablished facts from the June 1993 rating decision 
necessary to substantiate the Veteran's claim.  Therefore, it 
is not new and material evidence, and her appeal must be 
denied.  38 C.F.R. § 3.156(a).

Increased Evaluations

The Veteran believes that the evaluations for her service 
connected disabilities are not sufficient to reflect the 
impairment they produce.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.



Headaches

Entitlement to service connection for migraine headaches with 
blurred vision was established in a January 1990 rating 
decision, which assigned a 10 percent evaluation for this 
disability.  This was increased to a 30 percent evaluation in 
an April 1996 rating decision.  As noted above, an October 
2008 rating decision increased the evaluation to 50 percent, 
effective from July 16, 2008.  

At this juncture, the Board notes that entitlement to an 
increased evaluation for migraine headaches was denied in a 
May 2002 rating decision.  The Veteran submitted a notice of 
disagreement with this decision, and a statement of the case 
was issued in May 2003.  However, the Veteran did not submit 
a substantive appeal for this issue.  Therefore, the May 2002 
rating decision is final.  38 C.F.R. § 20.200.  The Veteran's 
current claim was received in June 2004.  

Migraine headaches which are very frequently completely 
prostrating with prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits continuation of the 10 percent 
evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

The Veteran was afforded a VA examination of her headaches in 
January 2005.  She complained of headaches two or three times 
per week, lasting from one to two days.  The headaches 
generally ranged in intensity from a four to eight on a scale 
to ten, although they could sometimes reach a ten.  Her 
symptoms included bifrontal or temporal throbbing, spots 
before her eyes, nausea, sonophobia, and photophobia.  There 
was little alleviation with sleep because she had trouble 
sleeping.  The impression was that the Veteran had mixed 
headache disorder with probable muscle contraction headache 
triggering vascular common migraine type headaches.  

Private medical records from December 2005 state that the 
Veteran was seen for headaches of three weeks in duration, 
which she believed were getting worse.  

A letter dated February 2006 from a private doctor states 
that the Veteran has experienced migraines since 1958.  She 
reported having experienced very severe migraines since a 
visit to a chiropractor in November 2005.  She previously had 
two to three migraines a month in which her had pain was 
bilateral and relieved with medication and sleep.  Now her 
pain cycles would last for two days.  Afterwards she would 
have a 24 hour period free of pain, and then the migraines 
would start again.  A computed tomography (CT) scan of the 
sinus was negative.  

An additional letter dated April 2006 from the Veteran's 
private doctor notes that as of March 2006 her medication was 
helping with her headaches.  However, her headaches returned 
shortly after that time and became so severe she sought 
treatment at an emergency room.  

April 2006 private records state that the Veteran had been 
experiencing headaches since November 2005.  These manifested 
as pain behind the right eye, photophobia, and constant pain.  
She also experienced blurred vision.  

VA treatment records from May 2006 show that the Veteran had 
a history of right sided headaches for the past eight months.  
She reported constant pain.  June 2006 records again show 
treatment for headaches, and the Veteran rated the pain from 
her headaches as a seven on a scale of ten.  

Private records dated July 2006 show that the Veteran was 
still experiencing headaches.  Her headaches continued as of 
October 2006.  

November 2006 VA records note complaints of a dull frontal 
headache for the past two days with no complaint of 
photophobia.  

The Veteran was seen for headaches by a private examiner in 
December 2006.  A review of the record notes that a magnetic 
resonance imaging (MRI) study had revealed evidence of 
sinusitis.  Lesions were also noted on an MRI of the 
Veteran's brain.  The impression included migraine headaches, 
rebound headaches resolved, and MRI evidence of a few 
scattered lesions suggestive of a very mild small vessel 
ischemic disease.  

An undated letter from a private doctor states he had 
provided the Veteran with treatment for migraines since 2007.  

February 2008 private medical records describe severe 
headaches on the right side with no relief.  

The Veteran was afforded a VA examination of her migraine 
headaches on July 16, 2008.  The claims folder was reviewed.  
She at first stated that her headaches were present all of 
the time.  However, she later admitted that she was currently 
pain free because she had recently started a new packet of 
medication the previous Thursday.  The Veteran said that the 
pain would return as soon as she finished her current course 
of medication.  Otherwise, her migraines were said to be 
constant when not using this medication.  She would 
experience nausea but no vomiting, and described an aura at 
times.  The Veteran had not worked since 1995 due to medical 
reasons.  The examiner diagnosed the Veteran with migraine 
headaches.  With a review of the claims folder she added that 
there was anecdotal history supportive of a debilitating 
condition, and that records from outside providers in 2006 
were supportive of the severity of the Veteran's claim.  This 
was not supported by VA records prior to that time.  

For the period prior to July 16, 2008, the Board finds that 
the evidence supports entitlement to a 50 percent evaluation 
for the Veteran's migraine headaches from the date of receipt 
of her June 23, 2004 claim.  The Veteran contended at that 
time that her headaches had increased in severity.  She was 
not afforded a VA examination until January 2005, at which 
time it was confirmed that she experienced two or three 
headaches a week lasting from one to two days each.  This 
would equate to anywhere from two to six days each week of 
headaches.  Her symptoms included nausea, throbbing, 
sonophobia, and photophobia.  The February 2006 letter from 
her private doctor shows that the Veteran continued to 
experience very severe migraines that lasted for two days, 
subsided for a day, and then began again.  This report is 
consistent with the findings of the January 2005 examination, 
and May 2006 VA records are also consistent in that they show 
reports of constant pain for the past eight months.  The July 
2008 VA examiner states that she reviewed the records and 
found evidence of a debilitating condition which was 
supported by the 2006 private records.  Basically, the 
Veteran's symptoms have been the same for the entire appeal 
period.  The Board finds that these symptoms more nearly 
resemble those of the migraine headaches which are very 
frequently completely prostrating with prolonged attacks 
productive of severe economic inadaptability that warrant a 
50 percent evaluation.  

In regards to entitlement to an evaluation in excess of 50 
percent, the Board notes that this is the highest schedular 
evaluation available for migraine headaches.  See 38 C.F.R. 
§ 4.124a, Code 8100.  The Board has examined the rating 
schedule to determine if there are any other appropriate 
rating codes that might allow for an evaluation in excess of 
50 percent, but there are none.  As the maximum schedular 
evaluation is in effect, no additional discussion is 
necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Veteran's representative has requested that entitlement 
to an extraschedular evaluation be considered, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  The Board notes that a 
TDIU has already been awarded for the current period and the 
earlier period is to be reviewed.  There is no objective 
evidence that the Veteran's service connected headaches 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Mood Disorder

Entitlement to service connection for a mood disorder with 
depression was granted in a May 2003 rating decision.  A 30 
percent evaluation was assigned for this disability, 
effective from April 5, 2000.  The Veteran submitted a notice 
of disagreement with this evaluation which initiated the 
current appeal.  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection.  The Court has found that 
there is a distinction between a Veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's disability is evaluated under the rating code 
for mood disorders, not otherwise specified.  38 C.F.R. 
§ 4.130, Code 9435.  Disabilities under this rating code are 
to be evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)   

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The current 30 percent evaluation is merited for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9435.  

The evidence includes VA treatment records dating from 2000.  
May 2000 psychiatric records state that the Veteran did not 
have energy.  However, there were no psychoses or suicidal 
thoughts.  She was oriented.  Her mood was depressed and 
tearful when describing her condition.  She did not have 
hallucinations or delusions.  Her speech and memory were 
normal.  The diagnosis was recurrent major depression.  

VA treatment records dated September 2000 show that the 
Veteran continued to deny psychoses and suicidal thoughts.  
Her score on the Global Assessment of Functioning (GAF) was 
65.  

January 2001 records state that the Veteran remained severely 
depressed, and she was having problems accepting her physical 
limitations.  March 2001 VA psychology records show that the 
Veteran felt better on her new medications, although she was 
sometimes sleeping 20 hours a day.  

December 2002 treatment records show that the Veteran 
reported sleep impairment, and was only sleeping three to 
four hours a night.  She denied hallucinations, as well as 
suicidal and homicidal ideations.  The assessment was post-
traumatic stress disorder (PTSD) and depression.  

The Veteran was afforded a VA examination for mental 
disorders in December 2002.  She described headaches two to 
three times each week, and the examiner reviewed the symptoms 
related to her headaches.  On mental status examination, the 
Veteran was alert and cooperative, with speech that was 
coherent and relevant.  Her mood was depressed and nervous.  
The Veteran's affect was appropriate.  She denied 
hallucinations, as well as suicidal and homicidal ideations.  
Her orientation and memory were preserved, and her insight 
and judgment were intact.  The diagnosis was a mood disorder 
with depression secondary to headaches.  The score on the GAF 
was 50 to 60 for the mood disorder, with moderate to severe 
impairment in her social and industrial adaptability.  She 
was unable to work but this was due to her headaches and back 
pain.  

February 2004 VA psychology records show that the Veteran 
underwent an interview and testing.  She displayed a mostly 
flat affect but did have spurts of laughing and crying.  The 
Veteran complained of short term memory loss.  Her motivation 
seemed unstable when answering questions.  Memory testing 
showed that she fell into the range of poor memory.  June 
2004 testing produced similar results. 

The Veteran underwent a VA psychiatric examination in April 
2005.  The claims folder was reviewed by the examiner.  She 
denied active suicidal or homicidal thoughts, paranoid 
feelings, or auditory and visual hallucinations.  There were 
no panic symptoms.  The Veteran denied psychomotor agitation 
but admitted to some irritableness.  She also described some 
periods of anhedonia.  On mental status examination, she was 
episodically tearful but did not know what she was crying 
about.  She was cooperative, alert and oriented.  Her eye 
contact was good, her thought process was without 
abnormalities, and she was alert and oriented.  There was no 
evidence of any concentration or memory disturbance, and 
judgment and insight were felt to be pretty good.  The 
diagnostic impression was depressive disorder, not otherwise 
specified.  Her GAF was in the 65 to 70 range.  

The Board finds that the evidence does not support 
entitlement to an evaluation of greater than 30 percent for 
the Veteran's mood disorder with depression.  The Veteran had 
a mostly flat affect in February 2004, but did express show 
some laughter and crying.  Her affect was normal on other 
examinations.  Most examinations have described her memory as 
normal, although psychological testing determined that her 
memory loss was severe.  There have also been occasional 
difficulties with motivation.  However, the Veteran has not 
displayed the remainder of the symptoms required for a 50 
percent evaluation.  There have been no problems with her 
speech, and her only feeling of panic was when she had to 
return to VA for further testing.  She does not have 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  

Furthermore, the Board notes that the Veteran's GAF scores 
have ranged from a 65 in September 2000, 50 to 60 in December 
2000, and 65 to 70 in April 2005.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  

A 61 to 70 rating indicates "mild symptoms or some difficulty 
in social, occupational, or school functioning", but 
generally functioning pretty well.  A score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
(Ibid.).

The Veteran's GAF scores have predominately been in the 50s 
to 60s which represents moderate to mild difficulty in 
functioning.  The Board finds that this roughly equates to 
the occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, that warrants a 30 percent 
evaluation.  Therefore, entitlement to an evaluation in 
excess of 30 percent for the Veteran's mood disorder with 
depression is not warranted.  38 C.F.R. § 4.130, Code 9435.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  The 
Veteran's symptomatology and GAF scores have been relatively 
consistent, and there is no medical evidence that would 
demonstrate a period of symptomatology that would merit an 
evaluation in excess of the 30 percent evaluation currently 
in effect.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Furthermore, there is no objective evidence that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  

Residuals of a Bunionectomy

Entitlement to service connection for the residuals of a 
bunionectomy to include excision of a bone spur of the right 
great toe was established in a January 1997 rating decision.  
A 10 percent evaluation was assigned for this disability.  

The Board notes that entitlement to an increased evaluation 
for the bunionectomy was denied in a May 2002 rating 
decision.  The Veteran submitted a notice of disagreement 
with this decision, and a statement of the case was issued in 
May 2003.  However, the Veteran did not submit a substantive 
appeal for this issue.  Therefore, the May 2002 rating 
decision is final.  38 C.F.R. § 20.200.  The Veteran's 
current claim was received in June 2004.  

Currently, the Veteran's residuals of a bunionectomy to 
include excision of a bone spur of the right great toe are 
evaluated under the rating code for unilateral hallux valgus.  
A 10 percent evaluation is the highest available under this 
rating code.  See 38 C.F.R. § 4.71a, Code 5280.  As the 
maximum schedular evaluation is in effect, no additional 
discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1995).  

The Board has considered whether or not the Veteran's 
disability may be evaluated under a different diagnostic 
code.  Unfortunately, there are no other codes that provide 
for an evaluation in excess of 10 percent that are 
appropriate to the Veteran's disability.  An evaluation under 
the rating code for malunion or nonunion of the tarsal or 
metatarsal bones has been considered, but there is no 
evidence of malunion or nonunion, and service connection has 
not been established for the tarsal or metatarsal bones.  

The evidence, including the March 2004 podiatry examination, 
shows that the Veteran has a severe pes planus foot type with 
bilateral hallux valgus deformity.  She also has hammer toes 
of both second toes.  However, service connection for pes 
planus has not been established, nor has service connection 
for any other foot injury been granted.  Therefore, these 
rating codes are not for consideration.  38 C.F.R. § 4.71a, 
Codes 5276, 5284.  It is apparent that the highest schedular 
evaluation that may be assigned is the current 10 percent 
rating under the code for unilateral hallux valgus.  See 
38 C.F.R. § 4.71a, Code 5280.  As the maximum schedular 
evaluation is in effect, no additional discussion is 
necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered entitlement to an extraschedular 
evaluation, but application of extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b).  The Board 
notes that a TDIU has already been awarded.  There is no 
objective evidence that the Veteran's service connected 
bunionectomy presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Restorations

The record indicates a May 2003 rating decision decreased the 
evaluation for the Veteran's cervical spine disability from 
30 percent to 10 percent, effective July 30, 2002.  This 
rating decision also decreased the evaluation for the 
Veteran's dermatitis of the face and scalp from 30 percent to 
10 percent, again effective from July 30, 2002.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e). 

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, including many skin 
diseases, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344 (2008).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

Cervical Spine

The Veteran submitted a claim for an increased evaluation for 
her cervical spine disability in April 2000.  This initiated 
the development and action that eventually led to reduction 
in the May 2003 rating decision.  As the Veteran's 
contentions encompass both an appeal for a restoration and a 
claim for an increased evaluation, the Board will consider 
both aspects of this appeal.  

The record shows the evaluation for the Veteran's cervical 
spine disability was increased to 30 percent by an October 
1998 rating decision, effective from January 6, 1998.  The 
reduction of the 30 percent evaluation to 10 percent became 
effective on July 30, 2002.  Therefore, as the 30 percent 
evaluation was in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  38 
C.F.R. § 3.344(c).

A May 2002 rating decision proposed that the evaluation for 
the Veteran's cervical spine disability be decreased from 30 
percent to 10 percent.  The Veteran was notified of this 
proposed reduction in a letter dated May 30, 2002.  A copy of 
the May 2002 rating decision was included, which contained a 
detailed explanation of the material facts and reasons for 
the proposed reduction.  The rating decision that effectuated 
the reduction was not issued until nearly one year later in 
May 2003.  The effective date of this reduction was July 30, 
2002.  Therefore, the due process required by 38 C.F.R. § 
3.105(e) was not met and the reduction was improper.  The 
effective date should have been at the end of the month 60 
days from the July 7, 2003 letter notifying the appellant of 
the final action.  In any event, as set out, the rating is 
restored as discussed below. 

The Veteran's cervical spine disability is evaluated under 
the rating criteria for traumatic arthritis.  Traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.  

Under the rating code in effect at the time of the July 2002 
reduction, severe limitation of motion of the cervical spine 
was evaluated as 30 percent disabling.  Moderate limitation 
was evaluated as 20 percent disabling.  Slight limitation was 
evaluated as 10 percent disabling.  See 38 C.F.R. § 4.71a, 
Code 5290 (2002).  

Normal range of motion of the cervical spine for both forward 
flexion and backward extension is from zero to 45 degrees.  
Rotation is from zero to 80 degrees bilaterally, and lateral 
extension is from zero to 45 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V.  

During the pendency of the Veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  Therefore, the Board may consider 
only the old criteria in determining whether or not the 
reduction was proper.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The October 1998 rating decision which increased the 
evaluation of the cervical spine to 30 percent relied upon 
the findings of a March 1998 VA examination.  This 
examination showed that the Veteran experienced localized 
muscle tenderness and spasm over the supraspinatous and upper 
trapezius muscles.  Painless range of motion was from zero to 
10 degrees of forward flexion, zero to 25 degrees of backward 
extension, zero to 20 degrees of rotation on the right side, 
and zero to 15 degrees of rotation on the left side.  

The May 2002 rating decision that proposed the reduction of 
the evaluation of the cervical spine disability to 10 percent 
cited the report of a May 2000 VA examination, a February 
2001 VA examination, and VA treatment records.  The May 2003 
rating decision that finalized the reduction noted that no 
additional evidence had been submitted by the Veteran.  

At the May 2000 VA examination, the Veteran complained of 
pain in the cervical spine most of the time.  She noted that 
she could not fully turn her head without neck pain, and she 
used a cervical collar when needed.  She had painless range 
of motion of forward flexion to 20 degrees, backward 
extension to 26 degrees, right rotation to 35 degrees, left 
rotation to 30 degrees, right bending to 25 degrees, and left 
bending to 20 degrees.  She moved her neck slowly, but the 
examiner stated that there was no additional loss of range of 
motion due to fatigability, weakness, or incoordination.  

The February 2001 VA examination of the spine noted the 
history of the cervical spine disability.  However, this 
examination was chiefly concerned with the Veteran's claimed 
lumbar spine disability.  The range of motion of the cervical 
spine was not recorded.  

The VA treatment records considered by the May 2002 rating 
decision were dated from 2000 to 2002.  Although some X-ray 
studies of the cervical spine were included, no measurements 
of the range of motion were recorded.  

The Board finds that entitlement to restoration of the 30 
percent evaluation for the Veteran's cervical spine 
disability is warranted.  The only objective evidence cited 
by the May 2002 rating decision in support of the decision to 
reduce to 10 percent were the findings of the May 2000 VA 
examination.  It is true that this examination showed an 
improvement in forward flexion from 10 to 20 degrees, in 
backward extension from 25 to 26 degrees, in right rotation 
from 20 to 35 degrees, and in left rotation from 15 to 30 
degrees.  However, even with this improvement, the Veteran 
continued to have less than half of her normal range of 
motion in every measured direction.  See 38 C.F.R. § 4.71a, 
Plate V.  The Board is unable to find that this minimal 
improvement equates to the slight limitation of motion that 
would warrant a 10 percent evaluation.  

Moreover, the May 2002 rating decision cited the February 
2001 VA examination and the lack of evidence of limitation of 
motion in the VA treatment records in support of the 
reduction.  However, as noted above, none of these 
examinations or records shows a measurement of the range of 
motion of the cervical spine.  The absence of such evidence 
is not the same as evidence of improvement.  The evaluation 
of the Veteran's disability was dependent on the range of 
motion, and the only measurement obtained between October 
1998 and May 2003 shows only minimal improvement falling well 
short of that required for a finding of slight limitation of 
motion.  Therefore, as the evidence did not support a 
reduction to 10 percent, restoration of the 30 percent 
evaluation for the Veteran's cervical spine disability is 
warranted.  

The Board will now proceed to determine whether or not the 
Veteran is entitled to an evaluation in excess of 30 percent 
for her cervical spine disability.  

As noted above, there was a change in the rating criteria 
that govern the evaluation of the Veteran's cervical spine 
disability, effective on September 26, 2003.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

Initially, the Board notes application of the new rating 
criteria will not result in any retroactive effects.  

The criteria for evaluation of the Veteran's cervical spine 
disability prior to September 26, 2003 have already been 
noted.  The 30 percent evaluation that was previously 
assigned and that has been restored by this decision was the 
highest available under the rating code for limitation of 
motion.  See 38 C.F.R. § 4.71a, Code 5290 (2002).  The only 
rating criteria that would allow for an evaluation greater 
than 30 percent are that for ankylosis of the cervical spine.  
Unfavorable ankylosis of the cervical spine was evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Code 5287 (2002).  

Under the criteria currently in effect, the Veteran's 
cervical spine disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
this formula, forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine is evaluated as 30 percent disabling.  
Unfavorable ankylosis of the cervical spine is evaluated as 
40 percent disabling.  An evaluation of 50 percent or higher 
requires ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Code 5242.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
pertaining to increased disability due to pain, weakness, 
incoordination and fatigability continue to be for 
consideration.  

The relevant evidence prior to the September 2003 change has 
already been reviewed.  As there is no evidence of ankylosis 
of the cervical spine, entitlement to an evaluation in excess 
of 40 percent is not warranted.  38 C.F.R. § 4.71a, Codes 
5287, 5290 (2002).

The evidence dated subsequent to September 2003 includes VA 
treatment records dated through 2006.  These include in 
relevant part an October 2003 X-ray study that revealed mild 
to moderate degenerative changes of the cervical spine, and a 
February 2005 MRI showing multilevel degenerative disc 
disease and facet changes resulting predominately in 
foraminal stenosis.  

The Veteran underwent a VA examination of the spine in August 
2005.  The Veteran had forward flexion to 30 degrees and 
backward extension to 35 degrees, although the range of 
motion was less before she was advised as to proper 
positioning.  Ankylosis was not demonstrated on examination.  
The examiner stated that there was no evidence of any 
weakness or neurological deficits.  The impression was multi-
level disc disease of the cervical spine, chronic neck pain, 
and degenerative joint disease of the cervical spine.  

A private MRI conducted in March 2006 revealed spondylosis 
most pronounced at C4 to C5 with mild to moderate central 
canal stenosis.  No disc herniation was observed.  A May 2008 
MRI revealed similar findings.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent for the Veteran's cervical spine disability is 
not warranted under either the new or old rating criteria.  
Both of these criteria require a finding of ankylosis for an 
increased rating.  However, the evidence is completely 
negative for such a finding.  Therefore, entitlement to an 
increased evaluation is not demonstrated.  38 C.F.R. § 4.71a, 
Code 5287 (2002); 38 C.F.R. § 4.71a, Code 5242.

In reaching this decision, the Board has considered and 
rejected application of the rating code for intervertebral 
disc syndrome.  The Veteran has not been diagnosed with this 
disability, and the August 2005 VA examination was negative 
for any neurological deficits.  Therefore, this rating code 
is inapplicable.  38 C.F.R. § 4.71a, Code 5243.  

The Board has also considered whether or not a staged rating 
is appropriate for the period on appeal.  Such a rating is 
not appropriate in this case.  An increased evaluation for 
any portion of the period on appeal would require a finding 
of ankylosis, and this had not been demonstrated.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to an increased evaluation on an extraschedular 
basis has been considered, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
Veteran's cervical spine disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Dermatitis

The record indicates that the reduction of the evaluation for 
the Veteran's dermatitis was apparently the result of a 
review by the RO.  The Veteran has as not time contended that 
she is entitled to an evaluation in excess of 30 percent.  
Therefore, the Board will confine its review to whether or 
not the reduction of this evaluation was proper. 

The record indicates that entitlement to a 30 percent 
evaluation for the Veteran's eczematous dermatitis with acne 
and rosacea of the face was established in a July 1995 rating 
decision.  The effective date of the evaluation was March 29, 
1995.  Therefore, this evaluation had been in effect for over 
five years, and the provisions of 38 C.F.R. § 3.344(a) and 
(b) are applicable.  

A May 2002 rating decision proposed that the evaluation for 
the Veteran's dermatitis be decreased from 30 percent to 10 
percent.  The Veteran was notified of this proposed reduction 
in a letter dated May 30, 2002.  A copy of the May 2002 
rating decision was included, which contained a detailed 
explanation of the material facts and reasons for the 
proposed reduction.  The rating decision that effectuated the 
reduction was not issued until May 2003.  The effective date 
of this reduction was July 30, 2002.  The due process 
required by 38 C.F.R. § 3.105(e) was not met.  Again, the 
effective date of the reduction should have been the end of 
the month 60 days after the July 2003 notice letter.  
Therefore the reduction was improper.  As set out below, the 
rating will be restored.

Under the rating criteria in effect at the time of the May 
2002 proposed reduction, a 30 percent evaluation was 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 10 percent 
evaluation was assigned for exfoliation, exudation or itching 
if it involved an exposed surface or extensive area.  
38 C.F.R. § 4.71a, Code 7806 (2002).  

The rating criteria for this disability changed before the 
reduction could take effect.  Effective August 30, 2002, a 30 
percent evaluation for dermatitis or eczema was assigned if 
it affected 20 to 40 percent of the entire body or 20 to 40 
percent of an exposed area, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 10 percent 
evaluation was assigned when at least 5 percent but less than 
20 percent of the entire body, or 5 percent but less than 20 
percent of an exposed area was affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12 month period.  
38 C.F.R. § 4.71a, Code 7806 (2008).  

The evidence considered by the July 1995 rating decision that 
established the 30 percent evaluation included the report of 
a March 1995 examination of the skin.  This examination found 
a large amount of closed and opened comedones and 
inflammatory papules on the entire face, predominately on the 
forehead, cheeks, and chin, and multiple hyperpigmented 
maculae in the same location.  The Veteran reported that the 
lesions were very pruritic and that they had been getting 
worse.  The diagnosis was acne vulgaris.  

The evidence cited by the May 2002 rating decision included 
the report of a May 2000 VA examination.  This examination 
found that the Veteran's face was without any obvious rash, 
and there were no rashes elsewhere.  The impression was that 
the rash was controlled with hydrocortisone cream.  The 
rating decision also stated that the extensive VA treatment 
records noted only a single entry for the skin.  This was a 
May 14, 2001 entry that stated the face and scalp were 
normal.  On this basis, the rating decision determined that 
the evidence did not show constant exudation or itching, 
extensive lesions, or marked disfigurement, and proposed to 
reduce the evaluation to 10 percent.  

Evidence dated prior to the May 2003 rating decision that 
finalized the reduction of the evaluation includes VA 
treatment records dated October 2002.  These indicate that 
the Veteran complained of a rash and itching of the face and 
neck.  The examiner noted a macular and scaly rash.  November 
2002 records show that the Veteran had a facial rash, which 
was pruritic in the area just to the cheeks and circumorally.  
December 2002 records include a diagnosis of facial 
dermatitis.  These records state that the Veteran had 
experienced a facial rash for the past few months that was 
only responding somewhat to medication.  

The Board finds that the criteria for restoration of the 30 
percent evaluation for the Veteran's eczematous dermatitis 
with acne and rosacea of the face have been met.  The 
Veteran's skin disability is precisely the type of disease 
subject to temporary or episodic improvement noted in 
38 C.F.R. § 3.344.  However, the Veteran's evaluation was 
reduced on the basis of only a single VA examination 
conducted in May 2000, supported by a brief May 2001 
reference in the treatment records.  The Veteran was not 
afforded a second VA examination at any point between the May 
2002 proposed reduction and the May 2003 rating decision that 
finalized the reduction.  The VA treatment records from this 
period clearly show that the facial rash had returned and was 
present from at least October 2002 to December 2002, and that 
it was not completely responding to treatment.  The evidence 
of record does not clearly warrant the conclusion that 
sustained improvement had been demonstrated for the Veteran's 
dermatitis.  Therefore, the reduction was improper, and the 
criteria for restoration of the 30 percent evaluation have 
been met.  38 C.F.R. § 3.344.

ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a lumbar spine disability, 
and the appeal is denied. 

Entitlement to a 50 percent evaluation for headaches with 
blurred vision from June 23, 2004 is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an evaluation in excess of 50 percent for 
headaches with blurred vision is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for a mood disorder with depression is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a bunionectomy is denied. 

Entitlement to restoration of a 30 percent evaluation for the 
residuals of a cervical spine injury is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a cervical spine injury is denied. 

Entitlement to restoration of a 30 percent evaluation for 
eczematous dermatitis with acne and rosacea of the face is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

As noted above, a total rating for individual unemployability 
was granted effective July 16, 2008.  That issue had been on 
appeal for a period of time preceding that decision.  Thus, 
while that represented a total grant of the benefit sought as 
of July 16, 2008, the earlier period remains at issue.

In view of the various grants that were made above, including 
the findings of 2 improper rating reductions, initial review 
of the matter is required at the AMC/RO.  Such initial review 
preserves all the appellant's due process rights.



In view of the foregoing, this issue is REMANDED for the 
following action:

The RO/AMC after effectuating the rating 
increases granted above, should 
readjudicate the issue of a total rating 
prior to July 16, 2008.  If the benefits 
sought are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded an opportunity to respond 
thereto.  Thereafter, the matter should 
be returned to the Board for further 
appellate consideration, if in order.  
The Board intimates no opinion as to the 
ultimate outcome in this matter by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


